DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the profile reference" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality of sensor output signals" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the profile reference" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the profile reference" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims inherit the deficiencies of the claim(s) from which they depend and are similarly rejected for the same reason. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 11,045,688. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications and the parent both claim a microcontroller; a sensor that, when the tag is physically coupled to a golf club, is configured to output a sensor output signal to the microcontroller based on a detected movement of the golf club; and a transceiver, wherein the microcontroller is configured to: set, when the tag is physically coupled to the golf club, compare the plurality of sensor output signals to the profile reference values in a sensor processing profile to determine  whether  said sensor output signal is equal to or exceeds predetermined thresholds, and control,  when said sensor output signal exceeds a corresponding predetermined threshold, the transceiver to transmit data corresponding said sensor output signal to a remote device that is remote from the tag, the transceiver is configured to receive, from the remote device, parameters input to the remote device by a user in response to a display output of the data; the microcontroller is further configured to adjust the profile reference values according to the update parameters; and wherein said sensor comprises a  set selected from one or more of an accelerometer configured to detect acceleration of the golf club, a shock sensor configured to detect a shock imparted on the golf club, a position sensor configured to detect a position of the golf club, a tilt sensor configured to output a tilt sensor output signal based on a detected tilt of the golf club, and a gyro sensor configured to detect an orientation of the golf club. Therefore, the subject matter claimed in the instant application is fully disclosed in the parent and is covered by the patent. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahern discloses a golf club providing for real-time collection, correlation, and analysis of data obtained during actual golf gaming.
Halleck et al. discloses golf swing analysis apparatus.
Boscha discloses golf putter for training a golf player. 
Perimutter discloses method for analyzing the motion of sporting equipment.
Teitell et al. discloses magnetic golf club swing sensor and golf simulator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715